Citation Nr: 1412992	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  13-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for blindness, right eye, claimed as secondary to a stroke.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for an acquired psychiatric disorder, claimed as secondary to a stroke.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to April 1975.

This case came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In January 2014 and February 2014, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In statements to the RO and during the January 2014 hearing, the Veteran and her spouse, M.C., have asserted that she suffered three strokes as a result of medication issues concerning the VA Medical Center at Shreveport, Louisiana.  They have generally asserted that she suffered these strokes in or around the years 2001, 2008, and 2009.

The hearing testimony reflects the Veteran's concern that VA physicians prescribed too much medication for her hypertension; that she had been prescribed medications by different divisions of the VAMC Shreveport that interacted badly with each other; and that she had been prescribed inappropriate medications.  Her and M.C.'s testimony implies that the medication problems led to her strokes.  She and M.C. also indicated that at the time of her first stroke, she was neglected for four hours in the emergency room of VAMC Shreveport, and that delay led to her stroke.  They added that the Veteran's right eye blindness and depression began in connection with her first stroke in about 2001.

The claims file contains records from VAMC Shreveport dating from 1983 to 1986, and from 2005 through 2009.  They also contain records from Cardiovascular Consultants and the Willis-Knighton Medical Center dating from 2008 to 2014.  Notably, the claims file does not contain any medical records pertaining to the period between 1986 and 2005.  This gap is particularly problematic, as the Veteran appears to relate all of the disabilities involved with the present claim to treatment provided by VAMC Shreveport around the time of her first stroke, which she says occurred in 2001 (alternatively, other VA and private records suggest that the date of her first stroke and/or transient ischemic attack may have been in either 2002 or 2004.  See VA treatment record from May 2008, Willis-Knighton treatment record from December 2009.).  The Board emphasizes that records generated by VA facilities which may have an impact on the adjudication of a claim are considered as being within the constructive possession of VA adjudicators, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).  Under the circumstances, VA must undertake efforts to obtain all relevant VA treatment records from all VA facilities, to particularly include any records of treatment from VAMC Shreveport during the period from 1986 to 2005.

Additionally, the Board notes that in September 2013, the claims file was submitted to a VA examiner for review.  The examiner noted that the Veteran had been treated in May 2008 for a central retinal artery occlusion and right internal carotid occlusion.  She also noted that the Veteran was treated in January 2009 for a stroke.  She opined that those disabilities were less likely as not a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care.  She explained that the Veteran had a history of multiple risk factors for vascular disease and strokes, to include hypertension.  She further explained that the Veteran had cerebrovascular disease, which was commonly a progressive disorder.  She concluded that there was no evidence that VA treatment caused or aggravated the Veteran's vascular disease or stroke conditions.

Unfortunately, as the complete records had not been obtained, the September 2013 VA examiner was unable to consider the circumstances surrounding the Veteran's first stroke from 2001 or 2002.  Further, the opinion given did not discuss the Veteran's contentions that her strokes were the result of overmedication for her hypertension, improper medication, and neglect.  This deficiency is particularly striking, as in early January 2009, a VA attending physician gave the Veteran a presumed diagnosis of overmedication and polypharmacy.  On remand, once the medical record is complete, the Veteran should be scheduled for a new VA examination for a new opinion regarding claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain the records for treatment the Veteran received from VAMC Shreveport from 1986 to 2005 and associate those records with the claims file.  All reasonable attempts should be made to obtain such records.  If the records have been retired, request that the records be recalled.  If those records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the Veteran's claimed disabilities that have not yet been associated with the claims file.  The RO should also invite the Veteran to submit any pertinent evidence in her possession, and explain the type of evidence that is her ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

3.  After the above development has been completed, and the relevant records associated with the claims file, or a notation made as to why they were not associated with the claims file, schedule the Veteran for an appropriate VA examination to determine whether the Veteran has any further disability that is the result of VA treatment, specifically as a result of overmedication for her hypertension, improper or conflicting medication due to her various ailments, and/or neglect in treatment for her strokes in 2001 or 2002, 2008, and 2009.  A copy of the notice to report for this examination must be associated with the claims file. 

All necessary testing should be carried out in conjunction with this examination, the results of which should be reported in detail.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.

Following examination, interview of the Veteran, and review of the claims file, the examiner should provide an opinion regarding (1) the exact nature and pathology of any stroke residuals, to include blindness in the Veteran's left eye and/or depression, (2) whether any such disability was caused by VA medical care, and, if so, (3) whether carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in rendering such care proximately caused the Veteran's left shoulder disability; and, in the alternative (i.e., regardless of carelessness, negligence, etc.), please address whether any additional disability was due to an event not reasonably foreseeable.  The examiner is specifically requested to discuss the Veteran's contentions that that VA physicians prescribed too much medication for her hypertension; that she had been prescribed medications by different divisions of the VAMC Shreveport that interacted badly with each other; that she had been prescribed inappropriate medications; and that a period of neglect for four hours in the emergency room of VAMC Shreveport led to her stroke

It would be helpful if the VA examiner would answer the above questions (2) and (3) in terms of whether it is "at least as likely as not" (i.e., to at least a 50-50 degree of probability).  A discussion of the complete rationale for all opinions expressed, to include discussion of relevant evidence, should be included in the examination report.

3. Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



